Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 08/02/2018.
Claims 1-20 are pending in this Office Action.	

Priority
3.	Acknowledgement is made of applicant’s priority claim of continuation application of PCT Patent Application No. PCT/CN2017/085785, filed on May 24, 2017, which claims priority to Chinese Patent Application No. 201610393089.1 filed on June 3, 2016.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/02/2018 and 01/08/2021 have been considered by the Examiner.

					Examiner’s Notes
5.	Claim 15 recites an information processing system with a terminal and a backend server; the terminal is configured to…; the backend server is configured to…The Examiner interprets the term terminal as “an intelligent mobile phone” or “a user equipment” described in paragraphs [0003], [0027] of the disclosed specification (e.g., the hardware user equipment). Based on paragraph [0128] of the specification, the 

Specification Objections
6.	Paragraph [0068] of the specification recites: “Step 209: The backend server sends the filtering parameter and the check parameter to the target webpage to the terminal” which should be “Step 209: The backend server sends the filtering parameter and the check parameter of the target webpage to the terminal.”	
Appropriate correction is required.

Claim Objections
7.	a. Claims 3, 4, 6, 9, 12, 14, and 17 are objected to because of the following informalities: 
	Claim 3: “…the acquiring a filter parameter corresponding to a target webpage from the backend server when detecting that a user requests…”
Claim 4: “…wherein the acquiring a filter parameter corresponding to the target webpage…”
a JavaScript JS template for filtering multimedia information from a backend server when determining a preset update condition is satisfied comprises…”
Claim 9: “…wherein the acquiring a filtering parameter corresponding to the target webpage…”
Claim 12: “…wherein the sending a JavaScript (JS) template to a terminal in response to a request of acquiring the JS template for filtering multimedia information from a backend server when the terminal determines a preset update condition…”
Claim 14: “…wherein the sending a filtering parameter corresponding…”
Claim 17: “…request for the filtering parameter corresponding to the target webpage from a backend server…”
	Those a’s should be the’s.
Appropriate corrections are required.
	b. Claim 7 is objected because it is ended with a “;” which should be a “.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

9.	Claims 2, 8, 11, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 2, 8, 11, 16, and 20 recite a check parameter is used to check both the filtering parameter and the JS template. The specification does not disclose how one check parameter could be used to check both the filtering parameter and the JS template.  In paragraph 66 of the specification, an example of check parameter is a MD5 value.  It is well known that “The MD5 hashing algorithm is a one-way cryptographic function that accepts a message of any length as input and returns as output a fixed-length digest value to be used for authenticating the original message.” (https://searchsecurity.techtarget.com/definition/MD5) It is less likely that the filtering parameter and JS template could have the same check parameter because the filtering parameter and JS template can’t be identical.  Therefore, it is unclear how one check parameter could be used for checking both the filtering parameter and JS template.  
Thus, claims 2, 8, 11, 16, and 20 are rejected under 35 U.S.C. 112(a).

Claim Rejections- 35 U.S.C.  § 112 Second Paragraph
10.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8, 11, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 8, 11, 16, and 20 recite a check parameter is used to check both the filtering parameter and the JS template. The Examiner does not understand/know how the same check parameter is used to check both the filtering parameter and the JS template.  Therefore, these claims are rejected under 35 U.S.C. 112(b). 
For purpose of examination, the Examiner interprets the limitation relating to check parameter in claims 2, 8, 11, 16, and 20 as “a check parameter is used to check either the filtering parameter or the JS template”.

Claim Rejections - 35 U.S.C. § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

12.	Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gang Cao (US 10262341), hereinafter “Cao”, in view of Kan-Chun Lee (2001/0037488), hereinafter “Lee” and in view of Kasriel et al. (US 2006/0031379), hereinafter “Kasriel”.
	Regarding claim 10, Cao discloses an information processing method, comprising: sending a [JavaScript (JS) template] to a terminal in response to a request of acquiring the [JS template] for filtering multimedia information from a backend server when the terminal determines a preset update condition is satisfied (Col. 6, lines 14-16: sending update request message to server.  Col. 8, lines 56-58: request update periodically.  Col.7, lines 58-67: advertisement intercepting information filtering advertisement -multimedia information); searching a preset correspondence relationship of webpage identifiers and filtering parameters for a filtering parameter corresponding to a target webpage according to a webpage identifier of the target webpage in response to a request of acquiring the filtering parameter corresponding to the target webpage from the backend server when the terminal detects a user requests to access the target webpage (Col. 6, lines 16-24: advertisement intercepting information associates with host name-target webpage); sending the filtering parameter corresponding to the target webpage to the terminal (Col.7, lines 58-60: receiving advertisement intercepting information.  Sending advertisement intercepting information must happen before receiving step).
Cao does not explicitly disclose both a JS template and a filtering parameter are used in filtering multimedia information.  However, using JavaScript to control advertisement display is known in the art and Lee’s teaching is an example (paragraphs [0023] and [0032]).

Furthermore, categorizing Javascript into a template and additional parts for their frequency of changes are known in the art and Kasriel’s teaching is an example (paragraphs [0009] [0013] and [0065]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao’s teaching of updating filtering advertisement information with Lee’s teaching of using JavaScript to control advertisement display and with Kasriel’s teaching of categorizing Javascript into a template and additional parts for their frequency of changes to update them separately and accordingly.  The motivation to do so would be to optimize bandwidth usage and save computing resources as taught by Kasriel (paragraph [0009]).
Regarding claim 12,  Cao, Lee and Kasriel disclose the method according to claim 10, wherein the sending a JavaScript (JS) template to a terminal in response to a request of acquiring the JS template for filtering multimedia information from a backend server when the terminal determines a preset update condition is satisfied comprising: judging whether to update the JS template according to a JS template update request message in response to the JS template update request message sent by the terminal to the backend server when the terminal determines that an update timer exceeds a threshold; acquiring an updated JS template when determining to update the JS template; sending a JS template update response message carrying the updated JS (a. Cao, Fig.6 with associated text: judgment unit. b. Kasriel, paragraph [0009]:  determining whether having the most recent version of a part of a document.  The combination of (a), (b) and teachings in claim 10 makes it obvious to judge whether updating is needed when receiving an update request, acquiring an updated template and sending the updated template accordingly)
Regarding claim 13, Cao, Lee and Kasriel disclose the method according to claim 10, further comprising: receiving a parameter update request message sent by the terminal and used for instructing that the terminal stores the filtering parameter corresponding to the target webpage (Col. 8, lines 56-67); judging whether to update the filtering parameter according to the parameter update request message; determining to update the filtering parameter and acquiring an updated filtering parameter; and sending a parameter update response message carrying the updated filtering parameter to the terminal (a. Cao, Fig.6 with associated text: judgment unit. b. Kasriel, paragraph [0009]:  determining whether having the most recent version of a part of a document.  The combination of (a), (b) and teachings in claim 10 makes it obvious to judge whether updating is needed when receiving an update request, acquiring an updated filtering parameter and sending the updated filtering parameter accordingly.)

13.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gang Cao (US 10262341), hereinafter “Cao”, in view of Kan-Chun Lee (2001/0037488), hereinafter “Lee”, in view of Kasriel et al. (US 2006/0031379), hereinafter “Kasriel” and in view of Parr et al. (US 2009/0106393), hereinafter “Parr”.
Regarding claim 11, Cao, Lee and Kasriel disclose the method according to claim 10.  Cao, Lee and Kasriel do not explicitly disclose sending a check parameter corresponding to the target webpage to the terminal in response to a request of the terminal for acquiring a check parameter corresponding to the target webpage from the backend server, the check parameter being used to check the filtering parameter and the JS template respectively by the terminal.
However, using a check parameter for verifying authenticity of sent data is known in the art before the effective liking date of the claimed invention and Parr’s teaching is an example (paragraphs [0061] and [0141]: hash value-check parameter).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao’s teaching of updating filtering advertisement information with Lee’s teaching of using JavaScript to control advertisement display with Kasriel’s teaching of categorizing Javascript for its frequency of changes to update them separately and accordingly and with Parr’s teaching of using a check parameter for verifying authenticity of sent data.  The motivation to do so would be to ensure authenticity of sent data.
	Regarding claim 14, Cao, Lee and Kasriel disclose the method according to claim 10.  Cao, Lee and Kasriel do not explicitly disclose wherein the sending a filtering parameter corresponding to the target webpage to the terminal comprises: using a preset key to encrypt a filtering parameter corresponding to the target webpage and obtain an encrypted filtering parameter; sending the filtering parameter that is corresponding to the target webpage and is encrypted to the terminal.
(paragraph [0138]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cao’s teaching of updating filtering advertisement information with Lee’s teaching of using JavaScript to control advertisement display with Kasriel’s teaching of categorizing Javascript for its frequency of changes to update them separately and accordingly and with Parr’s teaching of encrypting data before sending. The motivation to do so would be to protect data from unauthorized users.
Allowable Subject Matter
14.	Claims 1, 15 and their dependent claims are objected to allow if the dependent claims with objections or 112(a) and 112(b) issues above are rewritten to overcome those issues.
Conclusion	
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495